United States Court of Appeals
                     For the First Circuit



No. 14-1296

                        ALEXANDER CUEVAS,

                     Petitioner, Appellant,

                               v.

                         UNITED STATES,

                      Respondent, Appellee.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]


                             Before

                       Lynch, Chief Judge,
              Thompson and Barron, Circuit Judges.


          Linda J. Thompson, with whom Thompson & Thompson, PC was
on brief, for appellant.
          Michael A. Rotker, Attorney, United States Department of
Justice, Criminal Division, with whom Carmen Ortiz, United States
Attorney, Timothy E. Moran, Assistant United States Attorney,
Leslie R. Caldwell, Assistant Attorney General, and Sung-Hee Suh,
Deputy Assistant Attorney General, were on brief, for appellee.



                        February 11, 2015
            LYNCH, Chief Judge.      This appeal requires us to decide a

narrow question: Does a criminal defendant whose federal sentence

was increased based on state convictions that have since been

vacated for the reasons here and who seeks to obtain resentencing

on the federal charge have a claim that is cognizable under 28

U.S.C. § 2255?     We hold that the claim is cognizable.                 We reverse

the district court's contrary determination and remand for prompt

further proceedings consistent with this opinion.

                                      I.

            On August 12, 2011, Alexander Cuevas was convicted by a

jury   of   one   count   of    conspiracy      to    possess   with     intent    to

distribute less than 100 grams of heroin and four counts of

distributing and possessing with intent to distribute heroin.                     The

Presentence Report calculated Cuevas's base offense level at 24 and

his    criminal   history      category    at   IV,     yielding   a     Guidelines

imprisonment range of 77 to 96 months.               The district court adopted

the probation office's calculations -- which Cuevas agrees were

correct -- and sentenced Cuevas to 84 months imprisonment and a

six-year term of supervised release.                  Judgment was entered on

December 6, 2011.         Cuevas appealed his conviction (but not his

sentence), and this court affirmed.             United States v. Cuevas, No.

11-2473 (1st Cir. Apr. 5, 2013).

            Before   Cuevas's     trial,     the     government    had    filed    an

Information to Establish a Prior Conviction which alleged that


                                      -2-
Cuevas had two felony drug convictions in Massachusetts state

court: an October 3, 2007, conviction for possession of a Class A

substance in Lynn District Court (No. 0713-CR-1371) and a November

30, 2007, conviction for possession with intent to distribute a

Class A substance in Lynn District Court (No. 0613-CR-7061). These

convictions influenced Cuevas's sentence on the federal charges in

two ways relevant here.   First, the conviction in No. 0613-CR-7061

added two criminal history points to Cuevas's criminal history

score, bringing it to 7, which translates to a criminal history

category of IV.   Second, the fact of the convictions triggered a

mandatory minimum supervised release term of six years.     See 21

U.S.C. § 841(b)(1)(C).

          While the direct appeal in this case was pending, it came

to light that Annie Dookhan, a chemist at the Massachusetts

Department of Public Health's Hinton Drug Laboratory, had falsified

certificates of drug analysis and contaminated negative samples so

that they would test positive. It was difficult to ascertain which

samples under her supervision resulted in falsified reports and

which did not.    Dookhan had participated in the drug analysis

leading to both of Cuevas's state drug convictions, so Cuevas filed

motions for a new trial in both cases.    On December 5, 2012, the

state court vacated the drug count in No. 0713-CR-1371.        The

court's order reads: "Ms. Dookhan was the confirmatory chemist;

this fact was not known to the jury.     The interests of justice


                                -3-
mandate a new trial under these circumstances."1            On April 11,

2013, the state court vacated the conviction in No. 0613-CR-7061,

noting that Dookhan was the chemist and that the government did not

object to Cuevas's motion for a new trial.       The state filed a nolle

prosequi as to both of the vacated convictions.

             These developments had two potential effects on Cuevas's

Guidelines calculation.      First, the vacatur and dismissal of the

conviction in No. 0613-CR-7061 eliminated two of his seven criminal

history points.2      This would have reduced his criminal history

category from IV to III and his Guidelines imprisonment range from

77-96 months to 63-78 months.        Second, the combined effect of the

vacaturs and dismissals was to extinguish both convictions forming

the basis for the government's Information to Establish a Prior

Conviction,     thereby   reducing    the   mandatory   minimum   term   of

supervised release from six years to three years.          See 21 U.S.C.

§ 841(b)(1)(C).

             Cuevas's current projected release date is December 10,

2015.       His release on that date is contingent on successful

completion of a drug abuse program and transition to a halfway

house.      Were he to be resentenced at the high end of his revised



        1
          Convictions on other counts in that case, including a
charge for carrying a firearm without a license, remained intact.
        2
          The vacatur of the drug count in No. 0713-CR-1371 did not
have any effect on Cuevas's criminal history score because the
conviction on a firearm charge in that case remained intact.

                                     -4-
Guidelines range (78 months), his projected release date would be

June 15, 2015.

             On June 3, 2013, Cuevas, acting pro se, filed a motion to

vacate under 28 U.S.C. § 2255.         He argued that, under Johnson v.

United States, 544 U.S. 295 (2005), United States v. Pettiford, 101

F.3d 199 (1st Cir. 1996), and like cases, he was entitled to reopen

his federal sentence in light of the vacatur of the underlying

state convictions.      The government concedes that Cuevas's § 2255

motion was timely filed, and that his claim is not procedurally

defaulted.

             The district court denied the motion to vacate in a March

13, 2014, memorandum and order.        The court characterized Cuevas's

claim as one alleging "an erroneous application of the advisory

Sentencing Guidelines" and noted that "[m]ost circuit courts that

have considered the issue have agreed . . . that section 2255 does

not apply to errors in the application of the Sentencing Guidelines

unless such errors result in a manifest miscarriage of justice."

The district court agreed with this view and held that Cuevas's

claim was not cognizable, stating that this was not "a case in

which th[e] court discerns a manifest injustice counseling against

closing the books on Cuevas's sentence."

             The   district   court   granted   Cuevas   a   Certificate   of

Appealability on the issue of whether "nonconstitutional Guidelines




                                      -5-
errors are susceptible to attack only in instances of manifest

injustice."    The COA was later expanded to include the issue of

            whether, under Mateo v. United States, 398
            F.3d 126 (1st Cir. 2005) and Johnson v. United
            States, 544 U.S. 295, 303 (2005), Cuevas's
            claim is cognizable under [28 U.S.C.] § 2255,
            including whether he claims the right to be
            released on the ground that the sentence "was
            imposed in violation of the Constitution" or
            "is otherwise subject to collateral attack."
            28 U.S.C. § 2255(a).

                                        II.

            28 U.S.C. § 2255(a) provides that a federal prisoner "may

move the court which imposed the sentence to vacate, set aside or

correct the sentence" on one of the following four grounds:

            [1] that the sentence was imposed in violation
            of the Constitution or laws of the United
            States, or [2] that the court was without
            jurisdiction to impose such sentence, or [3]
            that the sentence was in excess of the maximum
            authorized by law, or [4] is otherwise subject
            to collateral attack.

            Cuevas's    brief    argues       principally   that   the    state

convictions upon which the federal sentencing calculations were

based were vacated because they were obtained unconstitutionally,

and suggests that accordingly his claim is cognizable under the

first prong of § 2255(a).          Cuevas's premise is incorrect.             The

state court did not vacate the convictions on constitutional

grounds.3     Rather,   the     court    vacated   the   drug   count    in   No.


     3
          We therefore need not address whether, if a state court
conviction is ruled unconstitutional, a federal sentence
enhancement on the basis of that conviction would be rendered

                                        -6-
0713-CR-1371 because "[t]he interests of justice mandate[d] a new

trial" in light of Dookhan's misconduct, and it vacated the

conviction in No. 0613-CR-7061 because Dookhan was the chemist and

the government did not object to Cuevas's motion for a new trial.

Under Massachusetts law, "a judge may grant a motion for a new

trial any time it appears that justice may not have been done."

Commonwealth v. Scott, 5 N.E.3d 530, 539 (Mass. 2014) (citing Mass.

R. Crim. P. 30(b)). Such motions are not limited to constitutional

errors.    Thus,       the     record   does    not   reflect   that   the    state

convictions were vacated on constitutional grounds.

           The        government,       like    the    district    court,         has

characterized Cuevas's claim as one alleging a "misapplication[] of

the federal Sentencing Guidelines."               The government argues that

such errors are not cognizable under any of the four prongs of

§ 2255.   But this characterization of the claim is not accurate

either.   A "Guidelines-misapplication claim" would be a claim that

the   district       court    legally   erred    in   its   application      of   the

Guidelines to undisputed underlying facts -- for example, by

designating      a    defendant    as   a   "career    offender"   based      on    a

conviction for an offense that the court erroneously held was a

crime of violence.           Spencer v. United States, 773 F.3d 1132 (11th

Cir. 2014) (en banc), provides a useful example.                       There, the

petitioner had been convicted and sentenced as a career offender


unconstitutional.

                                         -7-
based on a prior conviction for felony child abuse.                  Id. at 1135.

His conviction and sentence were affirmed on direct appeal. Id. at

1136. After the appeal was decided, the Supreme Court issued Begay

v.    United    States,   553    U.S.   137    (2008),    which    clarified     the

standards for classifying individuals as career offenders.

               The defendant then filed a § 2255 petition seeking to

vacate his sentence.         He argued that Begay "ma[de] clear that the

district court and [the Eleventh Circuit] erroneously classified

him as a 'career offender' [because the] prior conviction for

felony child abuse . . . [was] not a 'crime of violence.'"

Spencer, 773 F.3d at 1135.

               In a 5-4 en banc decision, the Eleventh Circuit held that

Spencer could not "collaterally attack his sentence based on a

misapplication of the advisory guidelines."                 Id.   The court noted

that "Spencer's sentence f[ell] below the statutory maximum, and

his    prior    conviction      for   felony   child     abuse    ha[d]   not   been

vacated," id., specifically distinguishing Spencer's claim of legal

error in application of the Guidelines from a claim like Cuevas's,

where the underlying conviction was vacated, see id. at 1143

("Spencer's      prior    conviction     has   not   been    vacated,     and   that

distinction matters.").4


       4
          The cases that the government cites for its argument that
"misapplications of the federal Sentencing Guidelines" are not
cognizable in § 2255 proceedings are all of this ilk. See, e.g.,
Hawkins v. United States, 706 F.3d 820, 822 (7th Cir. 2013)
(petitioner claimed that district court had sentenced him as a

                                        -8-
             Here, Cuevas acknowledges that the district court's

calculations were legally correct at the time of sentencing.      His

claim of error is of a different stripe: he argues that he is

entitled to resentencing because the convictions upon which those

calculations were based are no longer valid.       This error is not

jurisdictional.     The narrow question before us is whether Cuevas's

claim is cognizable under the "otherwise subject to collateral

attack" prong of § 2255(a).5

             We hold that it is, under Supreme Court and First Circuit

precedent.    The fourth prong of § 2255(a) encompasses "assignments

of error that reveal 'fundamental defect[s]' which, if uncorrected,


career offender based on an erroneous determination that a prior
conviction was a crime of violence), op. supplemented on den. of
reh'g, 724 F.3d 915 (7th Cir. 2013); Sun Bear v. United States, 644
F.3d 700, 702 (8th Cir. 2011) (en banc) (same); United States v.
Pregent, 190 F.3d 279, 281, 283-84 (4th Cir. 1999) (petitioner
claimed that the district court had erred in his Guidelines
calculation by assigning criminal history points to convictions
that "encompassed activity that was already included as part of the
relevant offense conduct"); Auman v. United States, 67 F.3d 157,
159-61 (8th Cir. 1995) (petitioner claimed that district court had
sentenced him as a career offender based on an erroneous
determination that a prior conviction was a crime of violence);
Knight v. United States, 37 F.3d 769, 771-74 (1st Cir. 1994)
(petitioner claimed that the district court had erroneously added
points to his criminal history score for convictions that were part
of the offense of conviction and that the court had erroneously
imposed a fine beyond the petitioner's ability to pay); Scott v.
United States, 997 F.2d 340, 340-42 (7th Cir. 1993) (petitioner
claimed that district court had erroneously increased his criminal
history category under U.S. Sentencing Guidelines Manual § 5K2.6).
     5
          We note that this is not a case in which the state court
judge vacated the state convictions with the primary purpose of
affecting the federal sentence, and this opinion does not address
that issue. There is no suggestion that occurred here.

                                  -9-
will   'result[]      in   a    complete       miscarriage      of    justice,'   or

irregularities that are 'inconsistent with the rudimentary demands

of fair procedure.'"           David v. United States, 134 F.3d 470, 474

(1st Cir. 1998) (alterations in original) (quoting Hill v. United

States, 368 U.S. 424, 428 (1962)).                   "In other words, . . . a

cognizable      section        2255    claim        must   reveal      'exceptional

circumstances' that make the need for redress evident."                           Id.

Applying this test, we find that the facts in Cuevas's case --

namely, the vacatur of his state convictions in light of Annie

Dookhan's      involvement      in    those     cases      --   are    sufficiently

exceptional such that his claim is cognizable under § 2255.                       Our

holding   is    narrow.         We    need    not    and   do   not    address    the

cognizability of a claim, like the one at issue in Spencer, that

the sentencing court legally erred in applying the Guidelines.

             In Johnson v. United States, 544 U.S. 295 (2005), the

Supreme Court addressed the issue of "when the 1-year statute of

limitations in [§ 2255] begins to run in a case of a prisoner's

collateral attack on his federal sentence on the ground that a

state conviction used to enhance that sentence has since been

vacated." Id. at 298. The petitioner, Johnson, had been sentenced

in federal court in 1994 as a career offender under U.S. Sentencing

Guidelines Manual § 4B1.1 on the basis of two 1989 drug convictions

in Georgia.     Id.    In 1998, one of those convictions was vacated,

and Johnson then filed a § 2255 motion in federal district court


                                        -10-
seeking to vacate the enhanced federal sentence on the basis of the

vacatur of the state conviction.            Id. at 300-01.   The district

court denied the motion as untimely under the Antiterrorism and

Effective Death Penalty Act's 1-year statute of limitations, and

the Eleventh Circuit affirmed.        Id. at 301-02.

             The Supreme Court held that the vacatur of the state

conviction was a "fact" triggering a new 1-year limitations period

under 28 U.S.C. § 2255(f)(4), but that a petitioner may only take

advantage of that provision if he has "sought [the vacatur of the

predicate conviction] with due diligence in state court, after

entry of judgment in the federal case with the enhanced sentence."

Id. at 298.    Because Johnson had unreasonably delayed in attacking

his state court conviction, the Court affirmed the dismissal of his

§ 2255 motion.     Id. at 311.

             In the course of its opinion, the Court noted the

parties' agreement that, "if [Johnson] filed his § 2255 motion in

time, he [would be] entitled to federal resentencing now that the

State has vacated one of the judgments supporting his enhanced

sentence."      Id.   at   302-03.     The   Court   explained   that   this

proposition had been a "premise" of its prior cases.             Id. at 303

(citing Custis v. United States, 511 U.S. 485 (1994); Daniels v.

United States, 532 U.S. 374 (2001)).

             Johnson strongly suggests that a defendant like Cuevas –

whose predicate state convictions were vacated in the interests of


                                     -11-
justice because of Dookhan's misconduct -- may reopen his sentence

in a § 2255 proceeding.         In Johnson, the defendant's state court

conviction had been vacated because he had not affirmatively waived

his right to counsel in the state court proceeding.                   Id. at 301.

Similarly, the circumstances here support Cuevas's § 2255 claim.

To be sure, the relevant language from Johnson was dicta, but

"federal     appellate    courts   are   bound      by   the   Supreme    Court's

considered dicta almost as firmly as by the Court's outright

holdings, particularly when, as here, a dictum is of recent vintage

and not enfeebled by any subsequent statement."                  McCoy v. Mass.

Inst. of Tech., 950 F.2d 13, 19 (1st Cir. 1991); see also Igartúa

v.   United    States,    626   F.3d   592,   605    n.15      (1st   Cir.   2010)

("Carefully considered Supreme Court dicta, though not binding,

'must   be     accorded   great    weight     and    should     be    treated   as

authoritative.'       Although the Supreme Court may ignore its own

dicta, we are a lower court bound by the Supreme Court." (citations

omitted)).

              We are particularly inclined to treat the Johnson dicta

as authoritative since, were it not accurate, the Johnson opinion

would have been a largely theoretical exercise.                  The statute of

limitations issue would have been irrelevant if Johnson's claim

were not cognizable in a § 2255 proceeding in the first place.                  See

Spencer, 773 F.3d at 1168 & n.2 (Rosenbaum, J., dissenting).                    And

this court has in fact approvingly cited Johnson for the precise


                                       -12-
proposition in question.      See Rossetti v. United States, 773 F.3d

322, 331 (1st Cir. 2014).

            Our decision in Pettiford lends further support to our

conclusion.    There, we confronted a § 2255 petition brought by a

defendant who had been sentenced in 1991 to a mandatory fifteen-

year sentence under the Armed Career Criminal Act (ACCA), 18 U.S.C.

§ 924(e)(1), based on nine prior state convictions for violent

felonies.    Pettiford, 101 F.3d at 200.         In 1994, eight of the nine

state convictions were vacated, and shortly thereafter a federal

district    court   granted   relief    under    §    2255   and   reduced   the

defendant's sentence.     Id.    This court rejected the government's

contention that the claim was not cognizable under § 2255.               Id. at

201.   We relied in part on the Supreme Court's decision in Custis

v. United States, 511 U.S. 485 (1994), in which the Supreme Court

stated in dicta that a petitioner who "is successful in attacking

. . . state sentences . . . may then apply for reopening of any

federal sentence enhanced by the state sentences."             Pettiford, 101

F.3d at 200 (quoting Custis, 511 U.S. at 497).                     We note that

Johnson also relied on Custis.         See Johnson, 544 U.S. at 303.

            The government argues that Pettiford is distinguishable

because it involved the ACCA rather than the Sentencing Guidelines.

This   distinction      matters,       says     the    government,      because

misapplications of the ACCA "necessarily produce[] a sentence 'in

excess of the maximum authorized by law,' within the meaning of the


                                   -13-
[third] clause of Section 2255(a)."       But Pettiford's rationale was

not so limited.   Pettiford did not rely on the third clause of the

statute.    See 101 F.3d at 201 ("[W]hether on constitutional or

grounds otherwise subject to collateral attack, we concur with the

district court's recognition of federal habeas jurisdiction."

(emphasis   added)).   We   read    Pettiford   (and   Custis)   as   also

applicable to cases involving vacaturs of state convictions which

affect federal Guidelines sentences.         Many courts have agreed,

finding that there is no principled difference between enhancements

under the ACCA and increases under the Sentencing Guidelines.         See

United States v. Caldwell, No. 97-5252, 210 F.3d 373, at *9 (6th

Cir. Mar. 23, 2000) (unpublished table opinion) (collecting cases);

see also, e.g., Mateo v. United States, 398 F.3d 126, 134 (1st Cir.

2005) (noting that the "underlying principle" of Pettiford applies

to Guidelines errors as well as to the ACCA); United States v. Doe,

239 F.3d 473, 475 (2d Cir. 2001); United States v. LaValle, 175

F.3d 1106, 1108 (9th Cir. 1999).          Johnson itself supports this

proposition.   See 544 U.S. at 303 (equating enhancements under the

ACCA with enhancements under the Sentencing Guidelines).

            The government's attempts to distinguish Mateo, which

also supports our holding, are similarly unavailing. In that case,

the defendant's federal sentence was enhanced because of a state

drug conviction that was later vacated on constitutional grounds.

Mateo, 398 F.3d at 127-28, 134. Relying on Pettiford, we held that


                                   -14-
§ 2255 relief was appropriate, and we rejected the government's

contention that the claim was not cognizable on collateral review.

Id.    at    133-36.       Here,     the   government   argues    that       Mateo    is

distinguishable because Cuevas's state convictions, unlike Mateo's,

were    not      vacated   on    constitutional      grounds,    but    we    are    not

persuaded.           Mateo did not rely solely on the first prong of

§ 2255(a) in order to hold the claim cognizable.                   Instead, Mateo

noted that non-constitutional claims are cognizable if they meet

the "miscarriage of justice" standard of the fourth prong -- that

is, the fourth prong is not limited to constitutional errors.                        Id.

at 136.       And Mateo's holding appeared to rest at least in part on

the fourth prong.           See id. ("[T]he state order vacating Mateo's

guilty plea and ordering a new trial rested upon the violation of

Mateo's right to have entered a voluntary and knowing plea.                           We

have described such a violation as one of constitutional dimension

and, in any event, as a claim cognizable under § 2255 on the basis

of     which     a    district     court    may   properly     reopen    a    federal

sentence.").          Here, Cuevas's state convictions were vacated in the

"interests of justice" on the basis of a determination that the

conviction could no longer stand given what the Supreme Judicial

Court       of       Massachusetts    later       determined    was     "egregious"

governmental misconduct in the lab that certified the test results

on which Cuevas's state convictions rested.                    Scott, 5 N.E.3d at

535.        There is no reason that a fourth-prong challenge to a


                                           -15-
sentence in these circumstances should fare less well than the

claim we found cognizable in Mateo.

          The    majority   of   our   sister   circuits   have   held   or

expressly assumed that a defendant whose sentence is increased

based on convictions that are subsequently vacated can reopen his

or her sentence via a § 2255 proceeding.          See Purvis v. United

States, 662 F.3d 939, 942 (7th Cir. 2011); Stewart v. United

States, 646 F.3d 856, 864 (11th Cir. 2011); United States v.

Pettiford, 612 F.3d 270, 276 (4th Cir. 2010); Doe, 239 F.3d at 475;

LaValle, 175 F.3d at 1108; United States v. Cox, 83 F.3d 336, 339

(10th Cir. 1996); United States v. Nichols, 30 F.3d 35, 36 (5th

Cir. 1994); see also 3 Wright & Miller, Federal Practice and

Procedure § 626 (4th ed. 2014) ("[A] defendant who has successfully

attacked a state conviction may use § 2255 to seek review of any

federal sentence that was enhanced because of the prior state

conviction.").    We are aware of no Court of Appeals case taking a

contrary position.    Accordingly, we join our sister circuits and

hold that claims such as Cuevas's are cognizable under the fourth

prong of § 2255(a).

          The government makes several arguments in favor of its

contention that Cuevas's claim is not cognizable, but we do not

find them persuasive.

          First, the government argues that "Cuevas' assertion that

his claim is cognizable under Mateo does not constitute the kind of


                                  -16-
'effort at developed argumentation' that is required to avoid a

finding of waiver."        Whatever the clarity of Cuevas's appellate

brief, it quoted the language from Johnson that supports his

position and cited Pettiford and Mateo for the proposition that

"[w]here a state conviction used to enhance a federal sentence is

subsequently vacated, a § 2255 motion is the appropriate vehicle

for correcting a sentence when the enhancement is no longer

applicable."      This is sufficient to avoid a finding of waiver.6

See United States v. Dunbar, 553 F.3d 48, 63 n.4 (1st Cir. 2009)

(declining to find waiver where defendant's brief did "not state

his   claim    artfully"   but   identified   relevant   facts   and   cited

pertinent case law).       We also note that Cuevas squarely raised the

Johnson claim in his pro se filing before the district court.

              Second, the government argues that Cuevas cannot seek

relief in a § 2255 proceeding because, upon resentencing, the

district court would "ha[ve] the legal authority, objectively

speaking, to reimpose the same sentence after considering the


      6
          The government criticizes Cuevas for not citing Damon v.
United States, 732 F.3d 1 (1st Cir. 2013), Cofske v. United States,
290 F.3d 437, 441 (1st Cir. 2002), Knight v. United States, 37 F.3d
769 (1st Cir. 1994), or other cases "support[ing] the
non-cognizability of freestanding guidelines claims."           The
government is off the mark. As explained above, Cuevas's claim is
not a "freestanding guidelines claim." Ironically, neither Damon
nor Cofske nor Knight even resolved the issue of whether a claim of
mere error in application of the Guidelines is cognizable. Knight
and Damon explicitly left it open, see Damon, 732 F.3d at 3-4;
Knight, 37 F.3d at 773-74, and Cofske dealt with a constitutional
claim of ineffective assistance of counsel, not a freestanding
Guidelines claim, see 290 F.3d at 441.

                                    -17-
properly-calculated advisory range."        We reject this argument.

"Speculation that the district court today might impose the same

sentence is not enough to overcome the fact that, at the time of

his initial sentencing, [Cuevas] was sentenced based upon the

equivalent of a nonexistent offense."       Narvaez v. United States,

674 F.3d 621, 629 (7th Cir. 2011).      We will not deny relief on the

basis of the "frail conjecture" that the district court would have

sentenced Cuevas to 84 months in prison and six years supervised

release even absent these two state convictions.      See id. (quoting

Hicks v. Oklahoma, 447 U.S. 343, 346 (1980)).

          Third,     the   government    contends   that   Johnson   is

distinguishable because Johnson was sentenced before United States

v. Booker, 543 U.S. 220 (2005), when the Guidelines were mandatory.

We disagree. The Guidelines, even though now only advisory, remain

the "lodestone of sentencing."    Peugh v. United States, 133 S. Ct.

2072, 2084 (2013).   "Even after Booker . . . , district courts have

in the vast majority of cases imposed either within-Guidelines

sentences or sentences that depart downward from the Guidelines on

the Government's motion." Id. Thus, the cognizability of Cuevas's

claim should not turn on whether the Guidelines were mandatory or

advisory at the time of his sentencing.       Peugh, which held that,

under the Ex Post Facto Clause, a defendant may not be sentenced

under Guidelines promulgated after he committed the offense if the

new version provides a higher sentencing range, id. at 2078, favors


                                 -18-
our conclusion.        Peugh rejected the argument that the advisory

nature of the Guidelines obviated any constitutional problem,

reasoning that the Guidelines still tend to "steer district courts

to more within-Guidelines sentences."           Id. at 2084.7

            Finally, the government makes several policy arguments in

support of its broad contention that "Guidelines errors are not

cognizable." It contends, for example, that a contrary holding

"would threaten to destabilize the finality of countless other

final judgments and sentences affected by a change in the relevant

factual or legal landscape."           These arguments misconstrue the

question that we are tasked with deciding.            We do not hold that

defendants may reopen their sentences based on purported legal

error in application of the Guidelines; we hold merely that

defendants whose predicate state convictions have been vacated may

reopen a federal sentence that was influenced by those convictions,

so   long   as   the   vacatur   of   the    underlying   state    convictions

demonstrates exceptional circumstances as required by the fourth

prong of § 2255(a).       "[T]hat distinction matters."           Spencer, 773

F.3d at 1143.     This has been the law in many circuits for years,




      7
          The government's proposed distinction of Johnson has not
been adopted by any Court of Appeals. Indeed, several courts have
held or suggested that the Johnson dicta should apply to defendants
sentenced under the advisory Guidelines. See, e.g., Rossetti, 773
F.3d at 326, 331; Spencer, 773 F.3d at 1143 (citing Stewart, 646
F.3d at 858); Purvis, 662 F.3d at 941-42.

                                      -19-
and   the    government's      "finality-busting       concerns"       have    not

materialized.

             Moreover, Johnson holds that a petitioner may reopen a

federal     sentence   based   on    the    vacatur   of   a   predicate      state

conviction only if he "sought [the vacatur] with due diligence in

state court, after entry of judgment in the federal case with the

enhanced     sentence."        544   U.S.     at   298.        This    limitation

significantly ameliorates any finality concerns that the Johnson

rule might otherwise raise.

             To be clear, on remand, the district court must hear

Cuevas's arguments and decide an appropriate sentence.                 But we do

not suggest in any way what that sentence should be.                  See Custis,

511 U.S. at 497; LaValle, 175 F.3d at 1108.

                                      III.

             We hold that Cuevas's claim is cognizable under § 2255,

and reverse and remand for further proceedings consistent with this

opinion.     We express no view on an appropriate sentence for Cuevas

once his sentence is reopened.             If the district court decides to

reduce Cuevas's sentence, the court should act promptly to ensure

that Cuevas receives the benefit of the reduction.

             Reversed.




                                      -20-